DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The abstract contains legal phraseology, including frequent use of the term “comprising” which is a legal term. The examiner recommends amending the abstract to use alternative terms in instances where “comprising” or “comprises”.  
Appropriate correction is required.

Claim Objections
Claims 16-34 are objected to because of the following informalities:  
As to claim 16, the examiner recommends amending the final stanza to refer to how the piston and the end wall the receptacle are configured to be spaced apart by a substantially constant distance as the receptacle moves to the filling position and as the receptacle moves to the dispensing position.  While the examiner does not believe the applicant intends to recite a method step, the current language could potentially be confusing as to whether it reads on a method step or merely a functional capability of the pump.
Claims 17-34 are objected to as they depend from claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-22 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (JP S58-137883, cited by applicant on 9/21/22 IDS – the examiner has provided a human-translated copy of this document which will be referred to for the following rejections).
As to claim 16, Nishihara discloses a medical pump (Figs. 1-4) for dispensing a liquid, the medical pump comprising: a housing (1) comprising an inlet (4) for receiving the liquid and an outlet (5) for dispensing the liquid; a receptacle (inner cylinder 7) comprising a chamber (interior of 7) and a passage (14) that is in fluid communication with the chamber, wherein the receptacle is received in the housing and is axially movable relative to the housing from a filling position (seen in Figs. 2-3) in which the passage fluidly communicates the chamber with the inlet to a dispensing position (see in Figs. 1 and 4) in which the passage fluidly communicates the chamber with the outlet; and a piston (18) that is received in the chamber and is configured such that, when the receptacle is in the filling position, the piston is axially moveable relative to the receptacle to draw the liquid from the inlet into the chamber, and when the receptacle is in the dispensing position, the piston is axially moveable relative to the receptacle to dispense the liquid in the chamber through the outlet (see pages 9-12 of the translation explaining operation of the pump), wherein the piston and an end wall of the receptacle are spaced apart by a substantially constant distance as the receptacle moves to the filling position and as the receptacle moves to the dispensing position (see pages 9-12 describing operation of the pump, including friction forces).

As to claim 18, Nishihara discloses the medical pump according to claim 16, wherein the receptacle and the piston are configured to move together relative to the housing at substantially the same speed as the receptacle moves to the filling position and as the receptacle moves to the dispensing position (see pages 9-12 describing operation of the pump, including friction forces).
As to claim 19, Nishihara discloses the medical pump according to claim 16, wherein the receptacle comprises a peripheral wall that extends about the chamber (see Figs. 1-4).
As to claim 20, Nishihara discloses the medical pump according to claim 19, wherein the passage extends through the peripheral wall of the receptacle (see Figs. 1-4).
As to claim 21, Nishihara discloses the medical pump according to claim 16, wherein the housing comprises a peripheral wall that extends about the receptacle received in the housing (see Figs. 1-4).
As to claim 22, Nishihara discloses the medical pump according to claim 21, wherein the inlet and the outlet each comprise a respective aperture in the peripheral wall of the housing (see Figs. 1-4).
As to claim 35, Nishihara discloses a method of operating a medical pump (Figs. 1-4), the medical pump comprising a housing (1) having an inlet (4) and an outlet (5), a receptacle (inner cylinder 7) having a chamber (interior of 7) and a passage (14) that is in fluid communication with the chamber, and a piston that is received in the chamber, the method comprising: providing the receptacle in a filling position (seen in Figs. 2-3) within the housing in which the passage fluidly communicates the chamber with the inlet; moving the piston axially relative to the receptacle to draw liquid into the chamber from the inlet while the receptacle is in the filling position (see Figs. 2-3); moving the receptacle axially relative to the housing to a dispensing position (seen in Figs. 1 and 4) in which the passage fluidly communicates the chamber with the outlet; and moving the piston axially relative to the receptacle to dispense the liquid in the chamber through the outlet while the receptacle is in the dispensing position (see Figs. 1-4, and pages 9-12 describing operation of the pump), wherein the piston and an end wall of the receptacle are spaced apart by a substantially constant distance as the receptacle moves to the filling position and as the receptacle moves to the dispensing position (see pages 9-12 describing operation of the pump, including friction forces).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Carter et al. (US 2010/0286602 A1, cited previously and hereafter 'Carter').
As to claim 17, Nishihara discloses the medical pump according to claim 16 as described above, but is silent to wherein the receptacle is lockable relative to the housing to prevent axial movement of the receptacle relative to the housing.
Carter however discloses a lock-out that disables actuation of its device responsive to a predetermined condition of the device (see para 0009-0012, 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara in view of Carter by providing a lock-out such that the receptacle is lockable relative to the housing to prevent axial movement of the receptacle relative to the housing. One would have been motivated to do so in order to prevent undesirable movement of the receptacle depending on a condition of the device, for example when a connected reservoir is substantially empty (see para 0009-0012, 0018 of Carter).

Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara as applied to claim 16 above, and further in view of Mohiuddin et al. (US 2008/0294040 A1, cited previously and hereafter 'Mohiuddin').
As to claim 23, Nishihara teaches the medical pump according to claim 16 as described above, but is silent to wherein the housing further comprises an opening, wherein the receptacle is axially movable relative to the housing to a third position in which the passage fluidly communicates the chamber with the opening.
Mohiuddin discloses a medical pump (see abstract, para 0001) and teaches “at least one piston in a hollow cylinder, the pump having at least one inlet port through which a medical fluid can be sucked into a pump chamber during an instroke of said piston, and at least one outlet port through which the medical fluid can be expelled during an outstroke of the piston” (para 0004, also see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara, which already teaches its receptacle being axially movable relative to the housing, further in view of Mohiuddin to include an additional inlet and/or outlet in the form of an opening, wherein the receptacle is axially movable relative to the housing to a third position in which the passage fluidly communicates the chamber with the opening. One would have been motivated to do so in order to allow for pumping of fluids to and/or from different sources (see para 0004, claim 1 of Mohiuddin).

As to claim 24, Nishihara in view of Mohiuddin teaches the medical pump according to claim 23 as described above. While Nishihara does not expressly recite the limitations of claim 24, one having ordinary skill in the art would have found it obvious to further modify Nishihara such that the piston is configured such that when the receptacle is in the third position, the piston is axially moveable relative to the receptacle to induce a flow of the liquid between the chamber and opening when modifying Nishihara in view of Mohiuddin as explained in the rejection of claim 23. One would have been motivated to do so in order to make the medical pump capable of pumping fluid in or out of the opening (see para 0004, claim 1 of Mohiuddin).

As to claim 25, Nishihara teaches the medical pump according to claim 16 as described above, but is silent to wherein the housing further comprises a second inlet for receiving a second liquid, wherein the receptacle is axially movable relative to the housing to a second filling position in which the passage fluidly communicates the chamber with the second inlet.
Mohiuddin discloses a medical pump (see abstract, para 0001) and teaches “at least one piston in a hollow cylinder, the pump having at least one inlet port through which a medical fluid can be sucked into a pump chamber during an instroke of said piston, and at least one outlet port through which the medical fluid can be expelled during an outstroke of the piston” (para 0004, also see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara, which already teaches its receptacle being axially movable relative to the housing, in view of Mohiuddin to include a second inlet for receiving a second liquid, wherein the receptacle is axially movable relative to the housing to a second filling position in which the passage fluidly communicates the chamber with the second inlet. One would have been motivated to do so as Mohiuddin teaches it is known to include more than one inlet in a pump device in order to make the medical pump capable of pumping fluids from more than one source (see para 0004, claim 1 of Mohiuddin). Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

As to claim 26, Nishihara in view of Mohiuddin teaches the medical pump according to claim 25 as described above. While Nishihara does not expressly recite the limitations of claim 26, one having ordinary skill in the art would have found it obvious to further modify Nishihara such that the piston is configured such that when the receptacle is in the second filling position, the piston is axially moveable relative to the receptacle to draw the second liquid into the chamber from the second inlet when modifying Nishihara in view of Mohiuddin as explained in the rejection of claim 25. One would have been motivated to do so in order to make the medical pump capable of pumping fluid in through the second inlet (see para 0004, claim 1 of Mohiuddin).

As to claim 27, Nishihara in view of Mohiuddin teaches the medical pump according to claim 26 as described above. Nishihara is silent to wherein the housing further comprises a second outlet, wherein the receptacle is axially movable relative to the housing to a second dispensing position in which the passage fluidly communicates the chamber with the second outlet.
Mohiuddin discloses a medical pump (see abstract, para 0001) and teaches “at least one piston in a hollow cylinder, the pump having at least one inlet port through which a medical fluid can be sucked into a pump chamber during an instroke of said piston, and at least one outlet port through which the medical fluid can be expelled during an outstroke of the piston” (para 0004, also see claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara (as already modified above), which already teaches its receptacle being axially movable relative to the housing, further in view of Mohiuddin to include a second outlet, wherein the receptacle is axially movable relative to the housing to a second dispensing position in which the passage fluidly communicates the chamber with the second outlet. One would have been motivated to do so as Mohiuddin teaches it is known to include more than one outlet in a pump device in order to make the medical pump capable of pumping fluids through more than one location (see para 0004, claim 1 of Mohiuddin). Furthermore, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

As to claim 28, Nishihara in view of Mohiuddin teaches the medical pump according to claim 27 as described above. While Nishihara does not expressly recite the limitations of claim 28, one having ordinary skill in the art would have found it obvious to further modify Nishihara such that the piston is configured such that when the receptacle is in the second dispensing position, the piston is axially moveable relative to the receptacle to dispense the liquid contained in the chamber through the second outlet when modifying Nishihara in view of Mohiuddin as explained in the rejection of claim 27. One would have been motivated to do so in order to make the medical pump capable of pumping fluid out through the second outlet (see para 0004, claim 1 of Mohiuddin).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Bowman et al. (US 2008/0139996 A1, cited previously and hereafter 'Bowman').
As to claim 32, Nishihara teaches the medical pump according to claim 16 as described above, but is silent to a sensor unit configured to detect information indicative of a property of the liquid expelled from the chamber.
Bowman discloses a medical pump (100; see Figs. 1-4) comprising a sensor unit (pressure sensor 174) configured to detect information indicative of a property of the liquid expelled from the chamber (interior of fluid transfer device 174 and/or reservoir 110; see para 0037, 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara to include a sensor unit configured to detect information indicative of a property (such as pressure) of the liquid expelled from the chamber based off the teachings of Bowman. One would have been motivated to do so in order to monitor the pressure of the liquid as it leaves the chamber (see para 0037, 0039 of Bowman).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara in view of Amley et al. (US 2007/0221275 A1, cited previously and hereafter 'Amley').
As to claims 33 & 34, Nishihara teaches the medical pump according to claim 16 as described above, but is silent to a medicament source to which the inlet is connected and wherein the medicament source comprises a medicament (Nishihara discloses fluids on page 5 but does not appear explicit to a medicament).
Amley discloses a medical pump (syringe 20+shuttle valve 12) comprising an inlet (inlet port 16) and a medicament source (26) to which the inlet is connected and wherein the medicament source comprises a medicament (see Fig. 1, para 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nishihara to include a medicament source to which the inlet is connected and wherein the medicament source comprises a medicament. One would have been motivated to do so in order to provide a source of medicament that can be pumped to a patient (see Fig. 1, para 0023 of Amley).

Allowable Subject Matter
Claims 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 29, while Nishihara in view of Mohiuddin teaches the medical pump according to claim 28 as described above, each are silent to a detection mechanism configured to determine whether contents of the chamber fulfil a predetermined compression property requirement, move the receptacle to the second dispensing position, and then move the receptacle and the piston relative to each other to dispense the liquid in the chamber through the second outlet if the predetermined compression property requirement is not fulfilled in combination with the limitations from the claims which claim 29 depends from and no reference was found that would have made it obvious to one having ordinary skill in the art to have modified Neidl further in order to satisfy these limitations.
Claims 30-31 depend from claim 29.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783